Slip Op. 09 - 125

           UNITED STATES COURT OF INTERNATIONAL TRADE

- - - - - - - - - - - - - - - - - - - x
FUNAI ELECTRIC CO., LTD. and FUNAI     :
CORPORATION, INC.,
                                       :
                          Plaintiffs,
                                       :
                    v.                         Court No. 09-00374
                                       :
UNITED STATES and UNITED STATES BUREAU
OF CUSTOMS AND BORDER PROTECTION,      :

                          Defendants. :
- - - - - - - - - - - - - - - - - - - x

                           Memorandum & Order

[Defendants’ motion for leave to refile its
 briefs and for refiling of the court’s
 dispositive slip opinion denied.]

                                               Dated: October 29, 2009


     Michael F. Hertz, Deputy Assistant Attorney General; Jeanne E.
Davidson, Director, Franklin E. White, Jr., Assistant Director,
Commercial Litigation Branch, Civil Division, U.S. Department of
Justice (Antonia R. Soares); and International Trade Field Office,
Commercial Litigation Branch, Civil Division, U.S. Department of
Justice (Amy M. Rubin); and Office of Assistant Chief Counsel,
International Trade Litigation, U.S. Customs and Border Protection
(Michael W. Heydrich), of counsel, for the defendants.


          AQUILINO,    Senior   Judge:   The   court   having   granted

defendants’ motion to dismiss plaintiffs’ complaint for lack of

subject-matter jurisdiction per its slip opinion 09-109, 33 CIT

  , 2009 WL 3182495,       F.Supp.2d       (Oct. 6, 2009), familiarly

with which is presumed, come now the above-named counsel for the

defendants with a motion seeking
Court No. 09-00374                                          Page 2


     leave to refile [their] briefs so as to replace the name
     of the Assistant Attorney General of the Civil Division
     with that of the Deputy Assistant Attorney General of the
     Civil Division, in light of the Assistant Attorney
     General’s recusal from this matter; and . . . that this
     Court refile its October 6, 2009 Opinion and Order to
     reflect such changes.

It proceeds to explain that, during

     the expedited proceedings in this matter, [the] briefs
     included the name of Tony West, the Assistant Attorney
     General of the Civil Division. Mr. West was a former
     partner with the San Francisco Office of Morrison &
     Foerster LLP, one of the law firms representing
     plaintiffs in this matter. Upon assuming the position of
     Assistant Attorney General for the Civil Division, Mr.
     West recused himself from any case involving Morrison &
     Foerster LLP, and has had no involvement in this case.
     In light of Mr. West’s recusal, his name should not have
     appeared on our briefs. As a result of the expedited
     nature of these proceedings, we inadvertently overlooked
     the need to omit his name from our briefs. Accordingly,
     we seek leave to refile our briefs in this matter so as
     to remove Mr. West’s name.


          The plaintiffs have not responded to this motion, no

doubt for good reason.   The record is devoid of even a hint of

impropriety, or of any arguable appearance thereof.       That the

government has formally noticed the “inadverten[ce]” is to be

commended, as the record now stands corrected by dint of the filing

of the motion and attached exhibits themselves. Hence, it does not

necessarily follow that this motion need be, or even should be,

actually granted, most notably because, as cited above, slip

opinion 09-109 has already been set in print by Westlaw and also by

43 Cust. B. & Dec. No. 43, page 129 et seq. (Oct. 22, 2009), and
Court No. 09-00374                                          Page 3


its refiling sans even the pro forma reference to the new Assistant

U.S. Attorney General would simply add to the clutter that purports

to be law in America.


          Now therefore, in view of the foregoing, and after due

deliberation, defendants’ aforesaid motion can be, and it hereby

is, denied.*

          So ordered.

Dated: New York, New York
       October 29, 2009


                                  /s/ Thomas J. Aquilino, Jr.
                                           Senior Judge




          * This is to instruct the Clerk of Court, nevertheless,
to maintain defendants’ instant filing as a part of this action’s
complete, public record.